Citation Nr: 0525148	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from December 1972 to September 
1978 and from October 1979 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued the 10 percent evaluations 
each for right and left knee chondromalacia. 

In August 2003, the veteran requested a local hearing before 
a hearing officer.  A hearing was scheduled for November 
2003; however, the veteran failed to report for the hearing.  
Neither the veteran nor his representative have provided any 
explanation for his failure to appear, or requested that the 
hearing be rescheduled.  As such, the veteran's request for a 
hearing is considered withdrawn. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's chondromalacia is manifested by painful 
motion in both knees, without moderate subluxation, lateral 
instability, flexion limited to 30 degrees, extension limited 
to 15 degrees, dislocated cartilage, or impairment of the 
tibula or fibula.


CONCLUSION OF LAW

The criteria for increased evaluations for right knee or left 
knee chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5020-5003 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was service connected for bilateral 
chondromalacia patella in a July 1987 rating decision based 
on treatment in service.  A 10 percent evaluation was 
assigned.  On VA examination in March 2000, he was diagnosed 
following an X-ray examination with chondromalacia of the 
patellae bilaterally.  In June 2000, his evaluation was 
increased to 10 percent for each knee.  

In May 2002, the veteran filed a claim for an increased 
rating for his knees.  Private treatment records were added 
to the claims file primarily showing treatment for neck, back 
and left arm complaints following a work related injury 
resulting from a fall off a truck.

In a September 2002 VA examination, the examiner noted that 
the veteran developed pain in his left knee from ordinary 
physical training in the Army.  He continued to have pain and 
swelling in the left knee.  It would give way on him about 
every two weeks.   He described the pain as 8/10 in severity.  
He had been wearing a brace on the knee which seemed to help 
somewhat.  He worked an office job as an office 
administrator.  He walked less than a mile a day.  In 1981 he 
developed difficulty with his right knee although the right 
was not as bad as the left.  He had symptoms of pain and 
swelling and occasionally his right knee would give way about 
one time a month.  He wore a brace on that knee as well.  His 
difficulty with the right knee had not changed.  Physical 
examination of the right knee revealed tenderness, but no 
fluid, crepitus, or laxity.  Range of motion was 0-130.  The 
left knee revealed moderate medial tenderness and range of 
motion was 0-130 with no fluid, crepitus or laxity.  The 
impression was chondromalacia of both knees with moderate 
symptoms and no seeming progression.  The examiner noted the 
examination was normal with normal X-rays.

In December 2003, the veteran was provided another VA 
examination.  He stated that his knees hurt all the time and 
that sometimes they lock up when he is standing.  When that 
happens, he cannot seem to bend his knees quickly and he has 
to work them around.  He stated that sometimes the knees 
tended to lock up when they were flexed.  He stated that he 
could feel bone grinding and cold weather increased the pain.  
On examination, the knees were noted to be very much the same 
on the two sides.  Neither knee was swollen at the time of 
the examination.  The right knee was noted to hyperextend 
slightly more.  Both knees had good alignment.  The right 
knee had 7 degrees of hyperextension with further flexion to 
145 degrees.  The left knee had 5 degrees of hyperextension 
with further flexion to 145 degrees.  Collateral and cruciate 
ligaments were stable on both knees.  The patella was stable 
on both knees and it seemed to ride appropriately in the 
femoral groove.  The veteran had been wearing braces on both 
knees.  The examiner noted that the diagnosis of 
chondromalacia of both knees seemed appropriate since the 
pain was anterior.  There was no abnormality found of the 
patellofemoral mechanism in reference to how the patella 
tracked in the femoral groove.  However, the veteran did have 
a tendency to hyperextension which the examiner felt was 
probably a reflection of his being hyperflexible, and not a 
cause of instability without some associated ligament injury.  
There was no unusual crepitus.  The examiner noted that the 
veteran's knees might be bothering him more than could be 
assessed through the methods of examination clinically, 
radiographically, and from MRI.  The report of X-ray 
examination noted that there was no change from the March 
2000 X-ray examination.  

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for increased ratings in a July 2002 letter, the September 
2002 rating decision, the July 2003 statement of the case 
(SOC), and in a supplemental statement of the case (SSOC) 
issued in February 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the July 2002 letter to the 
veteran.  Further, the Board notes that full VCAA notice was 
provided to the appellant prior to the initial adjudication 
by the Agency of Original Jurisdiction (AOJ) denying the 
claim on appeal, and as described above the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for an increased 
rating.  VA has provided examinations of the veteran in 
September 2002 and in December 2003.  He has been provided 
the opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO, which was scheduled but 
for which he failed to appear, and before a Veterans Law 
Judge, which he declined.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for increased 
ratings for chondromalacia of the knees and to inform the 
veteran of that evidence.  Therefore, no further assistance 
to the appellant with the development of evidence is 
required.  

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran's knee disability, chondromalacia, has been 
assigned a 10 percent rating for each knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5020, the code for synovitis.  
Chondromalacia is defined by DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY at 326 (27th ed.1988) as "premature degeneration 
of the patellar cartilage".  

Diagnostic Code 5020 directs that synovitis established by X-
ray will be rated as degenerative arthritis.  Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-ray  studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

A full range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent  
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, the veteran does not have compensable 
limitation of motion.  Range of motion on VA examination in 
September 2003 was 0-130 degrees, and in December 2002 he had 
hyperextension of both knees with flexion to 145 degrees, or 
full range of motion.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  A 10 percent 
evaluation is appropriate in this case for each knee based on 
the veteran's complaints of pain and the limitation of motion 
from the September 2002 VA examination.  38 C.F.R. § 4.71a, 
DC 5003 (2004).  

The Board has considered other diagnostic codes under which 
the veteran's knee disability may be rated; however, these do 
not provide for a higher evaluation.  There is no ankylosis 
shown (Diagnostic Code 5256), and while the veteran has 
specifically complained of instability the examiner in the 
December 2003 VA examination noted that collateral and 
cruciate ligaments were stable on both knees and while 
hyperflexible, it did not seem to be a source of instability 
(Diagnostic Code 5257).  There is no impairment shown in the 
tibia and fibula on X-ray examination (Diagnostic Code 5262).  
The veteran's chondromalacia does not involve dislocation; 
and notwithstanding the veteran's complaints of "locking", 
the examiner in the December 2003 examination found that 
there was no abnormality found in the patellofemoral 
mechanism and no unusual crepitus (Diagnostic Code 5258).  As 
such, a higher evaluation is not warranted under any of these 
diagnostic codes.

The veteran complains that he has pain and swelling and 
occasionally his knees would give way.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40, 
4.45 were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
However, in this case there is no evidence of swelling, and 
while he used knee braces, and complained of increased pain 
in cold weather, his range of motion was limited only 
slightly in the September 2002 VA examination, and not 
limited at all in the December 2003 examination.  As such, 
the Board finds that any functional impairment is not shown 
to a degree beyond that contemplated by his current 10 
percent evaluation.  In this regard, the Board notes the 
veteran has not alleged or demonstrated any limitation of 
motion associated with his complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is sympathetic to the veteran's complaints; 
however, the Board attaches far greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements in support of a claim for 
monetary benefits.  The veteran is competent to report his 
symptoms; however, to the extent that the veteran has 
asserted he warrants a higher evaluation for his 
chondromalacia, the medical findings do not support his 
contentions.  The criteria are not shown for a higher 
evaluation for the veteran's chondromalacia of the knees.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the  
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for this 
disorder or that the physical manifestations of the disorder 
caused marked interference with employment beyond that 
envisioned by the rating schedule.  Extraschedular rating is 
therefore not appropriate in this case.  In this regard, the 
Board notes that while the veteran has stopped working, the 
medical evidence shows that this is the result of an 
industrial accident not related to his service connected 
chondromalacia.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Finally, because the evidence for and against higher 
evaluations is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  


ORDER

An increased evaluation for chondromalacia of the right knee 
is denied.

And increased evaluation for chondromalacia of the left knee 
is denied.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 



